 1
     Christopher Hayes
 2   23 Railroad Avenue #1238
     Danville, CA 94526
 3   Telephone: (925) 854-2311
 4   Subchapter V Trustee
 5
                               UNITED STATES BANKRUPTCY COURT
 6
                               NORTHERN DISTRICT OF CALIFORNIA
 7
                                           SAN JOSE DIVISION
 8
 9    In re                                         )    Case No. 20-50469 SLJ
                                                    )
10                                                  )    Chapter 11
      Mordechai Koka,                               )
11                                                  )
                                                    )
12    Debtor and Debtor-in-Possession.              )
                                                    )
13
14
15                     Chapter 11 Subchapter V Trustee's Report of No Distribution

16   I, Christopher Hayes, having been appointed trustee of the estate of the above-named debtor,
     report I collected funds totaling: $0.00. The case was converted to a traditional Chapter 11 on
17   June 22, 2021 (Docket Text Order) with no plan confirmed and no plan payments made to the
18   trustee. Pursuant to 11 U.S.C. 330(a), on August 2, 2021 the Court ordered compensation of
     $9,717.00 be awarded to the trustee. These funds have not yet been paid by the debtor to the
19   trustee. I hereby certify that the estate of the above-named debtor has been fully administered
     through the date of conversion. I request that I be discharged from any further duties as trustee.
20
21
     Dated: August 16, 2021                               /S/ Christopher Hayes
22                                                        Christopher Hayes,
                                                          Chapter 11 Subchapter V Trustee
23
24
25
26
27
28




     Case: 20-50469      Doc# 221     Filed: 08/17/21     Entered: 08/17/21 19:10:16        Page 1 of 1
